Filed Pursuant to Rule 424(b)(5) Registration Statement No. 333-178133 PROSPECTUS SUPPLEMENT (To prospectus dated November 23, 2011) $1,800,000,000 Public Service Electric and Gas Company Secured Medium-Term Notes, Series I Due 1 Year to 30 Years From Date of Issue Public Service Electric and Gas Company may offer from time to time its Secured Medium-Term Notes, Series I. We will include the specific terms of any Secured Medium-Term Notes that we may offer in a pricing supplement to this prospectus supplement. Unless the pricing supplement provides otherwise, the Secured Medium-Term Notes that we offer will have the following general terms:  Secured as to principal (exclusive of any premium) and interest by one of our first and refunding mortgage bonds, as described under Description of the Secured Medium-Term Notes  Security in the accompanying prospectus  Stated maturities of 1 year to 30 years from date of issue  Interest at the fixed rate per annum specified in the applicable pricing supplement  Redemption at 100% of the principal amount plus accrued interest resulting from the receipt of funds upon the sale of mortgaged property as described under Description of the Secured Medium-Term Notes  Mandatory Redemption in the accompanying prospectus  Additional redemption provisions, if any, as specified in the applicable pricing supplement  Payments in U.S. dollars  Minimum denominations of $1,000  Book-entry form (through The Depository Trust Company) except in limited circumstances Investing in the Secured Medium-Term Notes involves certain risks. See Risk Factors beginning on page S-5 of this prospectus supplement and on page 6 of the accompanying prospectus, as well as the risk factors contained in our most recently filed Annual Report on Form 10-K and in our other periodic reports filed with the Securities and Exchange Commission that are incorporated by reference herein. Proceeds, Before Expenses, Public Agents Discounts to Public Service Offering Price and Commissions Electric and Gas Company Per Secured Medium-Term Note 100% 150%.750% 99.850%99.250% Total $1,800,000,000 $2,700,000 - $13,500,000 $1,797,300,000 - $1,786,500,000 Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement, the accompanying prospectus or any pricing supplement is truthful or complete. Any representation to the contrary is a criminal offense. We may sell the Secured Medium-Term Notes to the Agents as principal for resale at varying or fixed offering prices or through the Agents as agents using their reasonable best efforts on our behalf. We may also sell the Secured Medium-Term Notes directly to investors and other purchasers on our own behalf where we are authorized to do so. Barclays BNP PARIBAS BNY Mellon Capital Markets, LLC CIBC Credit
